                                                               '         i
             IN THE UNITED STATES DISTRICT COURT FOR'          •H DIV.
                  THE SOUTHERN DISTRICT OF GEORGIA        q              _
                          SAVANNAH DIVISION
                                                   ■           PiUZ' ko

KARINE L. MAIER, as surviving
spouse of James R. Maier and as
Executrix of the Estate of James
R. Maier,

     Plaintiff,

V.                                        CASE NO. CV409-172


GREEN EYES USA, INC.; FAUSTINO
JIMENEZ, CANAL INSURANCE
COMPANY; SHELLY, MIDDLEBROOKS &
O'LEARY, INC.; AEQUICAP
INSURANCE COMPANY; K.V. CARRIER
SERVICES, INC.; JAKE KANONITZ;
KANNON & KANNON INSURANCE, INC.;
DOT SERVICES CORP.; AEQUICAP
PROGRAM ADMINISTRATORS, INC.;
and WESTFIELD INSURANCE COMPANY;


     Defendants.




                              ORDER


     Before the Court are the parties' briefings on the citizenship

of Defendant Faustino Jimenez. (Doc. 365; Doc. 366; Doc. 373.) For

the following reasons, the Court finds that the record has been

sufficiently developed to establish that Faustino Jimenez was a

citizen of Florida at the time this action was removed. The Clerk

is DIRECTED to return this case to the Eleventh Circuit.

                             Background

     This case arises from a traffic accident which resulted in

the death of James Maier. (Doc. 1, Ex. 3 at 8.) On February 17,
